Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-4 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to a method for a base station apparatus for communicating with a terminal apparatus, the method including: transmitting, to the terminal apparatus, a Radio Resource Control layer (RRC) reconfiguration message including a list of a Data Radio Bearer (DRB) identity corresponding to a DRB to be released; and in a case that a first DRB identity corresponding to the DRB configured for the terminal apparatus is included in the list, causing the terminal apparatus to release a Packet Data Convergence Protocol Layer (PDCP) entity associated with the first DRB identity and indicate to a Service Data Adaptation Protocol (SDAP) layer information of the DRB corresponding to the first DRB identity. 
Prior arts were found for the independent claims as follows:
Prattek Basu Mallick et al. (US 2018/0376332 A1)
Ningjuan Chang et al. (US 2021/0168882 A1)
Basu Mallick discloses method and apparatus providing a communication connection between a user equipment and a network entity including a plurality of radio bearers having security keys.

	Applicant uniquely claimed the below distinct features in independent claims 1-4 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:
 	A terminal apparatus for communicating with a base station apparatus, the terminal apparatus comprising: 
reception circuitry configured to receive, from the base station apparatus, a Radio Resource Control layer (RRC) reconfiguration message including a list of a Data Radio Bearer (DRB) identity corresponding to a DRB to be released; and 
processing circuitry configured to, in a case that a first DRB identity corresponding to the DRB configured for the terminal apparatus is included in the list, release a Packet Data Convergence Protocol Layer (PDCP) entity associated with the first DRB identity and indicate to a Service Data Adaptation Protocol (SDAP) layer information of the DRB corresponding to the first DRB identity.
 	Claim 2:
 	A base station apparatus for communicating with a terminal apparatus, the base station apparatus comprising: 
transmission circuitry configured to transmit, to the terminal apparatus, a Radio Resource Control layer (RRC) reconfiguration message including a list of a Data Radio Bearer (DRB) identity corresponding to a DRB to be released; and 
Processing circuitry configured to, in a case that a first DRB identity corresponding to the DRB configured for the terminal apparatus is included in the list, cause the terminal apparatus to release a Packet Data Convergence Protocol Layer (PDCP) entity associated with the first DRB 
	Claim 3:
 A method for a terminal apparatus for communicating with a base station apparatus, the method comprising: 
receiving, from the base station apparatus, a Radio Resource Control layer (RRC) reconfiguration message including a list of a Data Radio Bearer (DRB) identity corresponding to a DRB to be released; and 
in a case that a first DRB identity corresponding to the DRB configured for the terminal apparatus is included in the list, releasing a Packet Data Convergence Protocol Layer (PDCP) entity associated with the first DRB identity and indicating to a Service Data Adaptation Protocol (SDAP) layer information of the DRB corresponding to the first DRB identity.
Claim 4:
 	A method for a base station apparatus for communicating with a terminal apparatus, the method comprising: 
transmitting, to the terminal apparatus, a Radio Resource Control layer (RRC) reconfiguration message including a list of a Data Radio Bearer (DRB) identity corresponding to a DRB to be released; and 
in a case that a first DRB identity corresponding to the DRB configured for the terminal apparatus is included in the list, causing the terminal apparatus to release a Packet Data Convergence Protocol Layer (PDCP) entity associated with the first DRB identity and indicating to a Service Data Adaptation Protocol (SDAP) layer information of the DRB corresponding to the first DRB identity.
	

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/WILL W LIN/Primary Examiner, Art Unit 2412